Case 4:20-mj-04789-N/A-LCK Document1 Filed 08/03/20 Page 1 of 1

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
: . . DISTRICT of ARIZONA
United States District Court TCE ENS
United States of America DOCKET NO,

¥.

 

Julio Eleazar Valdez-Armenta

YOB: 1981; Citizen of Mexico macisrnames ty ~0 dj 7 8 9 i J |

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 31, 2020, at or near Arivaca, in the District of Arizona, Julio Eleazar Valdez-Armenta, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Del Rio, Texas on February 21, 2015, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), a felony,

 

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED;

Julio Eleazar Valdez-Armenta is a citizen of Mexico. On February 21, 2015, Julio Eleazar Valdez-Armenta was
lawfully denied admission, excluded, deported and removed from the United States through Del Rio, Texas. On July
31, 2020, agents found Julio Eleazar Valdez-Armenta in the United States at or near Arivaca, Arizona, without the
proper immigration documents. Julio Eleazar Valdez-Armenta did not obtain the express consent of the Attorney
General or the Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is

 

true and correct to the best of my knowledge.

LMG2/AJC ean re A
AUTHORIZED AUSA 4/ Liza Granoff g order Patrol Agent
Andrew J. Carpenter 7

 

Sworn by telephone _x

 

SIGNATURE OF MAGISTRATE JUDGE” DATE

 

 

 

uN) . S.@ 0 August 3, 2020

») Soe Federal rutes of Crimlaat Procedure Roies 4, 4.1, and 54 L

 
